Citation Nr: 1113429	
Decision Date: 04/05/11    Archive Date: 04/15/11

DOCKET NO.  03-32 074	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been submitted in order to reopen a claim for entitlement to service connection for an acquired psychiatric disorder, diagnosed as schizophrenia and bipolar disorder.  

2.  Entitlement to service connection for a low back disorder.

3.  Entitlement to service connection for an acquired psychiatric disorder, diagnosed as schizophrenia and bipolar disorder.  


REPRESENTATION

Appellant represented by:	L.D.M., Agent


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. Thomas Knope, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1978 to January 1979.
 
This matter is on appeal from an August 2002 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In June 2006, the Board granted a motion to advance this case on the docket.  38 C.F.R. § 20.900(c) (2010).

This case was remanded by the Board in May 2007, November 2008 and July 2010 for further development and is now ready for disposition.

The Board notes that, in November 2004, the Veteran testified at a hearing before a Veterans Law Judge who is no longer employed at the Board.  The law requires that the judge who conducts a hearing on an appeal participate in any decision on that appeal.  38 U.S.C.A. § 7107(c) (West 2002); 38 C.F.R. § 20.707 (2010).  The Board wrote the Veteran in October 208 to offer him another Board hearing.  The Veteran responded that he wished to be scheduled for an additional hearing before a Veterans Law Judge. 

The Veteran testified before the undersigned Veterans Law Judge in November 2010.  A transcript of the hearing is of record.

The issue of entitlement to service connection for an acquired psychiatric disorder is reopened, is addressed in the REMAND portion of the decision below, and is REMANDED to the Department of Veterans Affairs Regional Office.

FINDINGS OF FACT

1.  The Veteran's claim for entitlement to service connection for a psychiatric disorder was denied by the Board in January 1988.

2.  The evidence associated with the claims file since January 1988 is new and material, and relates to an unestablished fact necessary to substantiate the Veteran's claim.

3.  A low back disorder was not shown in service or until the time of a post-service injury that occurred nine months after active duty service.  


CONCLUSIONS OF LAW

1. The January 1988 Board decision that denied the Veteran's claim of entitlement to service connection for a psychiatric disorder is final. 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.1100, 20.1105 (2010).

2. New and material evidence having been submitted, the requirements to reopen a claim for entitlement to service connection for an acquired psychiatric disorder, diagnosed as schizophrenia and bipolar disorder have been met, and the claim is reopened.  38 U.S.C.A. §§ 5103, 5103A, 5108, 7105 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.156, 3.159 (2010).

3. A low back disorder was not incurred in or aggravated by active duty service.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 5103A (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.159 (2010).


(CONTINUED NEXT PAGE)


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

With regard to the issue of whether new and material evidence has been submitted to reopen the Veteran's claim for service connection for a psychiatric disorder, VA must both notify a claimant of the evidence and information that is necessary to reopen the claim and notify the claimant of the evidence and information that is necessary to establish entitlement to the underlying claim for the benefit that is being sought.  Kent v. Nicholson, 20 Vet. App. 1 (2006). However, in this case, the claim for service connection for a psychiatric disorder is being reopened.  Thus, as the Veteran's claim to reopen is granted, any further discussion of whether the requirements of Kent have been fulfilled is unnecessary.

As for the claim for service connection for a low back disorder, the VCAA duty to notify was satisfied by way of a letter sent to the Veteran in March 2002 that fully addressed all notice elements and was sent prior to the initial RO decision in this matter.  The letter informed him of what evidence was required to substantiate the claims and of his and VA's respective duties for obtaining evidence.  Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied as to both timing and content.  With respect to the Dingess requirements, in August 2007, the RO provided the Veteran with notice of what type of information and evidence was needed to establish a disability rating, as well as notice of the type of evidence necessary to establish an effective date.

With these letters, the RO effectively satisfied the notice requirements with respect to the issue on appeal, which was most recently readjuciated in a November 2009 supplemental statement of the case.  Under these circumstances, the Board finds that adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as an statement of the case or supplemental statement of the case, is sufficient to cure a timing defect).

Next, VA has a duty to assist a veteran in the development of the claim.  This duty includes assisting him or her in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010). 

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  First, the RO has obtained the Veteran's service treatment records and VA outpatient treatment records.  It has also acquired the treatment records submitted in conjunction with a claim for benefits with the Social Security Administration (SSA).  The Veteran has also submitted his own private treatment records.  Neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claims that has not been obtained.  

Next, in November 2010 the Veteran was provided an opportunity to set forth his contentions during the hearing before the undersigned Veterans Law Judge.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the U.S. Court of Appeals for Veterans Claims recently held that 38 C.F.R. § 3.103(c)(2) requires that the RO Decision Review Officer or Veterans Law Judge who chairs a hearing to fulfill two duties:  (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  

Here, during the November 2010 hearing, the undersigned Veterans Law Judge identified the issues on appeal.  See Hearing Transcript (T.) at p. 2.  Also, information was solicited regarding the nature and etiology of his low back disorder (T. at 18-21).  Therefore, not only was the issue "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim" were also fully explained.  See Bryant, 23 Vet. App. at 497.  Moreover, the hearing discussion specifically indicated to the Veteran's representative the need to submit a written opinion by the Veteran's treating social worker, and the record was held open in order to afford the Veteran the opportunity to submit this evidence.  

Under these circumstances, nothing gave rise to the possibility that any other evidence had been overlooked with regard to the Veteran's claims for service connection.  As such, the Board finds that, consistent with Bryant, the undersigned Veterans Law Judge complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and that the Board may proceed to adjudicate the claims based on the current record.

Next, a VA opinion with respect to the issue of service connection for a low back disorder was obtained in May 2007.  38 C.F.R. § 3.159(c) (4).  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA opinion obtained in this case is more than adequate, as it is predicated on a full reading of the private and VA medical records in the Veteran's claims file.  It considers all of the pertinent evidence of record, and the statements of the appellant, and provides a complete rationale for the opinion stated, relying on and citing to the records reviewed.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c) (4).  

Finally, these issues were the subject of remands by the Board in May 2006, November 2008 and June 2010.  Specifically, in May 2006, the Board directed the AMC to schedule the Veteran for a VA examination and opinion on the nature and etiology of his low back disorder.  Both the November 2008 and June 2010 remands required that the AMC schedule the Veteran for a new Board hearing.  

The Board is satisfied there was substantial compliance with these remands.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  Specifically, per the May 2006 remand instructions, the Veteran was provided a VA examination in May 2007.  Moreover, in response to the November 2008 and June 2010 remands, the Veteran testified before the undersigned in November 2010.  Finally, after the completion of the required development, the RO readjudicated the issue on appeal, and sent a supplemental statement of the case to the Veteran in November 2009.  Accordingly, the Board finds that the Board's May 2007, November 2008 and July 2010 remand directives were substantially complied with and, thus, there is no Stegall violation in this case.  

Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

New and Material Evidence

In order for evidence to be sufficient to reopen a previously disallowed claim, it must be both new and material.  If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  See Smith v. West, 12 Vet. App. 312, 314 (1999).  If it is determined that new and material evidence has been submitted, the claim must be reopened.  Manio v. Derwinski, 1 Vet. App. 140 (1991).

Under the relevant regulation, "new" evidence is defined as evidence not previously submitted to agency decision-makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  

When determining whether the claim should be reopened, the credibility of the newly submitted evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  However, lay assertions of medical causation cannot serve as the predicate to reopen a claim under 38 U.S.C.A. § 5108.  See Moray v. Brown, 5 Vet. App. 211, 214 (1993).  

New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  If it finds that the submitted evidence is new and material, VA may then proceed to evaluate the merits of the claim on the basis of all evidence of record, but only after ensuring that the duty to assist the veteran in developing the facts necessary for the claim has been satisfied.  See Elkins v. West, 12 Vet. App. 209 (1999); but see 38 U.S.C.A. § 5103A (eliminates the concept of a well-grounded claim).

Because the Board has the jurisdictional responsibility to consider whether it was proper to reopen the claim, regardless of the RO's determination on the question of reopening, the Board will determine whether new and material evidence has been received and, if so, consider entitlement to service connection on the merits.  Jackson v. Principi, 265 F.3d 1366, 1369 (Fed Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996). 

In this case, the Veteran is claiming entitlement to service connection for an acquired psychiatric disorder, diagnosed as both schizophrenia and bipolar disorder.  The RO denied this claim in January and March 1982 on the basis that, although there was evidence of a current psychiatric disorder, there was no indication that it was related to active duty service.  He did not appeal the RO's decision and it became final one year later.  

In March 1986, the Veteran again filed a claim for entitlement to service connection for an acquired psychiatric disorder, which the RO again denied in September 1986.  

After the Veteran appealed the claim to the Board, the issue was addressed based on the entire evidence of record, but was nevertheless again denied.  Specifically, in its January 1988 decision, the Board determined that the Veteran's psychiatric disorder, other than a personality disorder, was not diagnosed until September 1979, and months after he left active duty.  

The Board also noted that schizophrenia was (and is) a disorder that may be presumed to be related to active duty when it is manifest with a year of leaving active duty under 38 C.F.R. §§ 3.307 and 3.309.  However, since the Veteran was not on active duty for at least 90 days, he is not eligible for this presumption.  The Board's January 1988 decision constitutes the last final denial of the claim.  

Based on some of the evidence recently submitted, the Board determines that this claim should be reopened.  Specifically, the evidence now includes a statement by a VA clinical social worker in December 2010 indicating a relationship between his schizophrenia and his military service.  There, the social worker stated that it was "very believable" that the Veteran underwent a sufficient amount of stress to precipitate a psychotic process.  She noted that diagnosing psychosis within the first three months of (basic training) was uncommon, and that it was not usually until advanced individual training (AIT) that a diagnosis was rendered.  Observing that a significant symptom of the Veteran's schizophrenia was his inability to cope with stress, she said it would have been difficult to discern the Veteran's in-service mental state from stress reaction versus a low level psychosis. 

It is true that this opinion is couched in speculative terms and, by itself, is insufficient to warrant entitlement to service connection.  See Obert v. Brown, 5 Vet. App. 30 (1993); Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992).  However, new evidence is sufficient to reopen a claim simply if it can contribute to a more complete picture of the circumstances surrounding the origin of a claimant's disability, even where it would not be enough to convince the Board to grant a claim.  Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998).  Therefore, the Board concludes that the social worker's December 2010 statement is both new and material to the previously denied claim, and the claim for entitlement to service connection for an acquired psychiatric disorder should be reopened.

Entitlement to Service Connection for a Low Back Disorder

In this case, the Veteran is claiming that he has a back disorder resulting from a surgical repair for an inguinal hernia.  He specifically contends that that the epidural injection he received was incorrectly done, which led to immediate pain in his sciatic nerve and ultimately resulted in a herniated disc.  

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  Generally, the evidence must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Moreover, under 38 C.F.R. § 3.303(b), the second and third elements of Shedden and Caluza may be established through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post- service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-96 (1997).  

Finally, 38 U.S.C.A. § 1154(a) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Specifically, "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006). 

The Veteran's service treatment records indicate that he did undergo a surgical repair to a right inguinal hernia in November 1978.  Also, the anesthesiologist's records of the procedure suggest that there was at least some difficulty in administering the epidural injection, as the catheter used in this procedure caused some pain when advanced.  However, none of the follow-up treatment records indicate that the epidural injection caused any chronic symptoms.  First, the operation report itself does not indicate any irregularity in the procedure.  Moreover, only days after the operation, the Veteran stated that he was feeling "a lot better," and he did not mention any symptoms such back pain or radiating pain in his legs.  The absence of complaints in this regard is most notable considering that the Veteran was otherwise rather specific in complaining of symptoms such as soreness and inflammation around the incision.  Curry v. Brown, 7 Vet. App. 59, 68 (1994) (contemporaneous evidence has greater probative value than history as reported by the claimant).

The Veteran was cleared by his treating physician for full duty only a month later.  Although the service treatment records reflect that he felt "unable to train," an examination in January 1979 was normal.  Therefore, while the evidence indicates that there was some initial difficulty with the epidural injection during his surgery in November 1978, the competent evidence does not indicate the presence of any low back symptoms for the remainder of his active duty service.  

In fact, the post-service evidence does not reflect low back symptomatology until September 1979, where he injured himself while unloading a truck in a post-service occupation.  However, follow-up evaluations of his back were not entirely conclusive as to the presence of any low back disorder.  Specifically, in April 1981, X-rays of the low back did not indicate any pathology, and there was nothing to suggest the presence of a herniated disc.  A November 1985 CT scan indicated the presence of a bulging disc, but a major herniation was not indicated.  Even so, he did ultimately undergo a lumbar discectomy in July 1995.  

However, these first symptoms related to the Veteran's back disorder were not until approximately nine months after he left active duty.  Therefore, a continuity of symptoms has not been established based on the competent evidence.  Further, as the Veteran served for less than three months, there is no presumption of service connection for arthritis, if such was shown.  38 C.F.R. §§ 3.307, 3.309(a). 

In addition to the documented post-service treatment records, the evidence includes the Veteran's statements asserting continuity of symptoms.  In such cases, the Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir.1996) (table); Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  

In this regard, it is true that the Veteran is competent in some cases to self-diagnose some disorders despite his status as a lay person.  However, he is not competent diagnose a disorder such as a herniated disc in the lumbar spine, as it is not a disorder that may be diagnosed by its unique and readily identifiable features, and thus requires a determination that is "medical in nature."  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 at n.4 (Fed. Cir. 2007) ("Sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer.")

Nevertheless, the Veteran's lay testimony is competent to establish the presence of observable symptomatology, such as the presence of radiating pain in the lower extremities, and may provide sufficient support for a claim of service connection, if credible, regardless of the lack of contemporaneous medical evidence.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).   

However, the Board determines that the Veteran's reported history of continued symptomatology since active service, while competent, is nonetheless not credible.  In making this determination, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board is not required to accept an appellant's uncorroborated account of his active service experiences.  Wood v. Derwinski, 1 Vet. App. 190 (1991).

Significantly, the Board finds that the Veteran's reported history of continued radiating back pain since active service is inconsistent with the other evidence of record.  First, when he initially filed a claim for service connection for the residuals a hernia in May 1979, he made no reference to a back disability.  See Shaw v. Principi, 3 Vet. App. 365 (1992) (a veteran's delay in asserting a claim can constitute negative evidence that weighs against the claim).  Indeed, the Veteran did not assert that there was a relationship between his back pain and his hernia surgery until he was seen at a medical evaluation in April 1982, which was over three years after he left active duty and only after his back injury in September 1979.  

Moreover, in the medical evaluations conducted between active duty and April 1982, the Veteran's stated history of symptomatology does not indicate that his low back symptoms began in service.  A private treatment record dated in April 1981 noted that the Veteran attributed his back pain to a September 1979 workplace injury.  No reference was made to his active service.  Similarly, in another private treatment record dated in June 1981, the Veteran gave a history of initially injuring his back in September 1979 and then reinjuring it in 1980.  He again made no indication that his back pain had started earlier than the September 1979 post-service injury.  Both of these records cause the Board to seriously question the Veteran's credibility.  See Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care).  

Reference is also made to a November 1987 Worker's Compensation claim wherein the Veteran related the initial onset of his back disability to a September 1979 workplace injury.  Further, in addition to the absence of symptoms in the post-surgical evaluations, the Veteran also wrote a letter to his family in January 1979, which was subsequent to administration of the epidural, where he did not mention the presence of back pain despite mentioning other surgery related symptoms.  The Board's attention is also drawn to the numerous psychiatric reports of record that describe the Veteran as suffering from severe psychosis with somatic delusions, which is a delusion that a part of one's body has been injured.  See DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1367 (28th Ed. 1994).  That too seriously undermines the Veteran's credibility as a historian.  Thus, coupled with his personal testimony, which the undersigned found to be exaggerated and impercise, the Board assigns no probative value to the Veteran's purported complaints of chronic low back and neurological symptoms following his in-service surgery. See Caluza v. Brown, 7 Vet. App. 498, 511 (1995) ("In the case of oral testimony, a hearing officer may properly consider the demeanor of the witness, the facial plausibility of the testimony, and the consistency of the witness' testimony with other testimony and affidavits submitted on behalf of the [V]eteran."); Jones v. Derwinski, 1 Vet. App. 210, 217 (1991) (finding that "the assessment of the credibility of the veteran's sworn testimony is a function for the BVA in the first instance").

Accordingly, the Board finds the Veteran's statements asserting in-service incurrence and continuity of symptomatology since service lack credibility and are without probative value.  See, e.g. Madden v. Gober, 125 F.3d 1477, 1481 (1997) (the Board is entitled to discount the credibility of evidence in light of its own inherent characteristics and its relationship to other items of evidence); Pond v. West, 12 Vet. App. 341 (1999) (although Board must take into consideration a veteran's statements, it may consider whether self-interest may be a factor in making such statements).

Next, service connection may be granted when the evidence establishes a medical nexus between active duty service and current complaints.  In this case, the Board finds that the weight of the competent evidence does not attribute the Veteran's low back disorder to active duty, despite his contentions to the contrary.    

To that end, the Board places significant probative value on a May 2007 VA examination undertaken specifically to address the issue on appeal.  At that time, the Veteran reported that he currently had no back pain, but that it "occurs only in September of each year."  A physical examination of the Veteran indicated that his posture and gait were entirely normal, and his range of motion actually exceeded what is considered to be normal.  He was easily able to touch his toes 10 times, and a neurological examination of his back was grossly intact.  

After a physical examination, the examiner diagnosed degenerative disc disease based on the microscopic discectomy he underwent at the L5-S1 disc.  However, the examiner opined any current low back complaints were not likely etiologically related to the epidural injections administered in the military or to any other documented active duty activity.  

In providing this opinion, the examiner reflected that there was no mention in the narrative summaries of the post-operative treatment regarding back or lower extremity pain.  Moreover, the examiner stated that he had "never heard" of a nerve root injury caused by an epidural needle, because the nerve roots in the spine are easily pushed out of the way by the needle, which barely enters the epidural space.  While the epidural catheter sometimes causes jerking or pain in the lower extremities, these phenomena cease immediately after placing the anesthetic agent in the epidural space.  

The Board finds that the examination was adequate for evaluation purposes.  Specifically, the examiner reviewed the claims file in great detail, interviewed the Veteran, and conducted a physical examination.  There is no indication that the VA examiner was not fully aware of the Veteran's past medical history or that he misstated any relevant fact.  Therefore, the Board finds the VA examiner's opinion to be of great probative value.

In support of his claim, the Veteran has submitted an August 2004 opinion by a private medical professional.  There, the professional stated that the Veteran is "very clearly disabled, with diagnoses including chronic back pain, with nerve damage likely inflicted during attempts at epidural steroid injection.  No clear rationale was given.

Where the claims file contains differing opinions as to whether the Veteran's low back disorder is related to active service, it is the Board's responsibility to assess the credibility and weight to be given the evidence.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  The probative value of medical evidence is based on the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches; as is true of any evidence, the credibility and weight to be attached to medical opinions are within the province of the Board.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993).  

The Board may appropriately favor the opinion of one competent medical authority over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  However, the Board may not reject medical opinions based on its own medical judgment.  Obert v. Brown, 5 Vet. App. 30 (1993); see also Colvin v. Derwinski, 1 Vet. App 171 (1991).  The weight of a medical opinion is diminished where that opinion is ambivalent, based on an inaccurate factual premise, based on an examination of limited scope, or where the basis for the opinion is not stated.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993); Sklar v. Brown, 5 Vet. App. 140 (1993).

In this case, the Board places greater evidentiary weight on the conclusions of the VA examiner.  Specifically, the VA examiner conducted a detailed review of the Veteran's medical history, and provided a thorough reasoning in support of his opinion.  Most notably, the VA examiner appeared familiar with the symptoms the Veteran complained about during the administration of the epidural injection, such as jerking and pain.  However, the examiner explained that such phenomena were only temporary, and that he was not aware of nerve damage ever being caused by an epidural injection.  

On the other hand, the private treating professional did not provide an exhaustive reasoning for her opinion.  Her opinion was at best conclusory and included very little rationale.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and sound reasoning for the conclusion).  Moreover, the examiner indicated that much of her opinion was based on a history provided to by the Veteran.  As discussed in detail above, the Board finds the Veteran's purported history of in-service injury to his spine during the administration of an epidural and complaints of chronic low back pain and neurological symptoms since that injury to lack any credibility.  The August 2004 private opinion therefore is assigned no probative value.  Coburn v. Nicholson, 19 Vet. App. 427 (2006) (held that reliance on a veteran's statements renders a medical report incredible only if the Board rejects the statements of the veteran).  See Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005), (citing Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).

Thus, in view of the foregoing, the Board places more probative value on the opinions of the VA examiner.  See Owens, 7 Vet. App. at 433 (VA may favor the opinion of one competent medical expert over that of another when decision makers give an adequate statement of reasons and bases); Guerrieri, 4 Vet. App. at 473 ("the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches).  

Finally, the Board has also considered the Veteran's statements relating his low back disorder to his active service.  The Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (quoting Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007)).

In this case, however, the Veteran is not competent to provide testimony regarding the etiology of his low back disorder.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 at n.4 (Fed. Cir. 2007) ("Sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer.").  Because disorders such as herniated discs are not diagnosed by unique and readily identifiable features, they do not involve a simple identification that a layperson is competent to make.  Therefore, the unsubstantiated statements regarding the claimed etiology of the Veteran's low back disorder are found to lack competency.

In light of the above discussion, the Board concludes that the preponderance of the evidence is against the claim for service connection and there is no doubt to be otherwise resolved.  As such, the appeal is denied.


ORDER

New and material evidence has been submitted in order to reopen a claim for entitlement to service connection for an acquired psychiatric disorder, diagnosed as schizophrenia and bipolar disorder, and the claim is reopened.

Service connection for a low back disorder is denied.





REMAND

As was noted above, the Board has determined that the Veteran's claim for entitlement to service connection for an acquired psychiatric disorder, diagnosed as schizophrenia and bipolar disorder, should be reopened.  The decision to reopen was based primarily on a December 2010 statement by a VA clinical social worker, who holds some medical credentials that render her competent to offer opinions. 

In that statement, the social worker stated that it was "very believable" to her that the stress of the Veteran's surgery, being sent back into recruit training and then being discharged from the Marine Corps was "sufficient stress to precipitate a psychotic process."  It merits pointing out that this opinion is essentially one that is speculative in nature, and would by itself be insufficient to establish a medical nexus.  See Obert v. Brown, 5 Vet. App. 30 (1993) (medical opinion expressed in terms of "may" also implies "may or may not" and is too speculative to establish medical nexus).  

However, the speculative nature of the opinion notwithstanding, the threshold for finding a link between current disability and service is very low for the purposes of requiring a medical examination and opinion.  See McLendon v. Nicholson, 20 Vet. App. 79, 80 (2006); Locklear v. Nicholson, 20 Vet. App. 410 (2006); 

Therefore, given the social worker's opinion, the Board finds that the Veteran should be afforded a VA psychiatric examination to determine the nature and etiology of any current psychiatric disorder, to specifically include schizophrenia and bipolar disorder, and whether they had their onset in or were aggravated by service.  The Veteran is hereby notified that it is his responsibility to report for the examination and to cooperate in the development of the case, and that the consequences of failure to report for a VA examination without good cause may include denial of the claim. 38 C.F.R. §§ 3.158 and 3.655 (2010).

Accordingly, the case is REMANDED for the following action:

1. Obtain VA clinical records pertaining to the Veteran's claimed psychiatric disorders from the North Florida/South Georgia Veteran's Health System since May 2008.  If the Veteran has undergone any private psychiatric treatment since that time, these records should also be acquired after obtaining the Veteran's authorization.  

2.  The Veteran should be scheduled for an examination to determine the nature, extent, and etiology of his psychiatric disorder.  The claims folder must be made available to the examiner in conjunction with the examination with a copy of this remand, and the examiner must note in the examination report that he/she had an opportunity to review the file.  All indicated studies should be conducted and all pertinent pathology should be noted in the examination report.

For any psychiatric disorder diagnosed on examination, the examiner should express an opinion as to whether it is at least as likely as not (i.e., a 50 percent probability or greater), that such disorder had its clinical onset in service or is otherwise related to active service.

Any opinions provided by the examiner should be supported by a thorough discussion of the reasoning and basis for his or her opinion.  If the examiner is unable to render such an opinion, this should also be accompanied by his or her reasoning as to why such an opinion cannot be provided.

3. After completing the above, and any other development deemed necessary, the Veteran's service connection claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


